Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response applicant’s communication, electing method claims and  amending claims received on 1/6/2022. Also examiner’s interview on further amending claims conducted on 1/14/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lei on 1/14/2022.
The application has been amended as follows: 
1-9	(Canceled)
10.	(Currently Amended)  A method comprising: 
aligning a first component with a second component by: 
aligning first contacts of the first component with second contacts of the second component, 
wherein the first component comprises a semiconductor layer stack including an n-side semiconductor layer, an active light emitting layer, and a p-side semiconductor layer; 
forming a plurality of mesa shapes within the n-side semiconductor layer, the active light emitting layer, and the p-side semiconductor layer; 
performing hybrid bonding of the first component to the second component by:

subsequently performing metal bonding of the first contacts of the first component with the second contacts of the second component by annealing the first contacts and the second contacts at a second temperature, wherein the second temperature is higher than the first temperature; and
compensating a run-out between the first contacts and the second contacts, wherein: 
compensating the run-out between the first contacts and the second contacts comprises, prior to performing hybrid bonding, forming a set of trenches ,
the set of trenches comprises a plurality of first trenches through the semiconductor layer stack between adjacent mesa shapes of the plurality of mesa shapes or between groups of the plurality of mesa shapes,
the set of trenches further comprises a plurality of second trenches through at least part of a substrate on which the semiconductor layer stack is formed, and
the plurality of second trenches are at least partially aligned with the plurality of first trenches.
11.	(Original)  The method of claim 10, wherein the second temperature is between 150 ºC and 250 ºC.
12-15	(Canceled)
16-21	(Canceled)

22.	(Currently Amended)  The method of claim 10, wherein: 
the first component further comprises a reflector layer, 
the plurality of first trenches [[that]] are formed within the reflector layer, and 
the plurality of first trenches extend across the reflector layer.



24.	(Previously Presented)  The method of claim 22, wherein the reflector layer corresponds to n-contacts of the first component.  

25.	(Previously Presented)  The method of claim 24, wherein the first contacts are the n-contacts of the first component, and wherein the second contacts are corresponding n-contacts of the second component.

26.	(Previously Presented) The method of claim 24, wherein the first contacts are p-contacts of the first component, and wherein the second contacts are corresponding p-contacts of the second component.
27.	(New)  A method comprising: 
aligning a first component with a second component by: 
aligning first contacts of the first component with second contacts of the second component, 
wherein the first component comprises a semiconductor layer stack including an n-side semiconductor layer, an active light emitting layer, and a p-side semiconductor layer; 
forming a plurality of mesa shapes within the n-side semiconductor layer, the active light emitting layer, and the p-side semiconductor layer; 
performing hybrid bonding of the first component to the second component by:
performing dielectric bonding of a first dielectric material of the first component with a second dielectric material of the second component at a first temperature, and 
subsequently performing metal bonding of the first contacts of the first component with the second contacts of the second component by annealing the first contacts and the second contacts at a second temperature, wherein the second temperature is higher than the first temperature; and

compensating the run-out between the first contacts and the second contacts comprises, prior to performing hybrid bonding, forming a set of trenches between adjacent mesa shapes or between groups of mesa shapes,
the first component further comprises a reflector layer, 
the set of trenches comprises a plurality of first trenches that are formed within the reflector layer, and 
the plurality of first trenches extend across the reflector layer.

28.	(New)  The method of claim 27, wherein the second temperature is between 150 ºC and 250 ºC.

29.	(New)  The method of claim 27, wherein the plurality of first trenches extend from a surface of a substrate on which the semiconductor layer stack is formed to a surface of a substrate on the second component.

30.	(New)  The method of claim 27, wherein the reflector layer corresponds to n-contacts of the first component.  

31.	(New)  The method of claim 30, wherein the first contacts are the n-contacts of the first component, and wherein the second contacts are corresponding n-contacts of the second component.

32.	(New)  The method of claim 30, wherein the first contacts are p-contacts of the first component, and wherein the second contacts are corresponding p-contacts of the second component.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust a method of forming a plurality of mesa shapes within the n-side semiconductor layer, the active light emitting layer, and the p-side semiconductor layer; performing hybrid bonding of the first 
compensating a run-out between the first contacts and the second contacts, wherein: compensating the run-out between the first contacts and the second contacts comprises, prior to performing hybrid bonding, forming a set of trenches between adjacent mesa shapes or between groups of mesa shapes, the set of trenches comprises a plurality of first trenches through the semiconductor layer stack between adjacent mesa shapes of the plurality of mesa shapes or between groups of the plurality of mesa shapes, the set of trenches further comprises a plurality of second trenches through at least part of a substrate on which the semiconductor layer stack is formed, and the plurality of second trenches are at least partially aligned with the plurality of first trenches” as claimed in claim 10.
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “ a method forming a plurality of mesa shapes within the n-side semiconductor layer, the active light emitting layer, and the p-side semiconductor layer; performing hybrid bonding of the first component to the second component by: performing dielectric bonding of a first dielectric material of the first component with a second dielectric material of the second component at a first temperature, and subsequently performing metal bonding of the first contacts of the first component with the second contacts of the second component by annealing the first contacts and the second contacts at a second temperature, wherein the second temperature is higher than the first temperature; and compensating a run-out between the first contacts and the second contacts, wherein: compensating the run-out between the first contacts and the second contacts comprises, prior to performing hybrid bonding, forming a set of trenches between adjacent mesa shapes or between groups of mesa shapes, the first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SAVITRI MULPURI/Primary Examiner, Art Unit 2816